DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                            FOURTH DISTRICT

 RICHARD S. LEHMAN, individually and RICHARD S. LEHMAN, P. A.,
                          Appellants,

                                    v.

 EDNA RAMOS CHUE, individually, MADELAINE ARIAS, individually
 and as Personal Representative of the Estate of HILDA PIZA LUCOM,
    LARRY MILLER, as Curator of the Estate of WILSON CHARLES
LUCOM, MATIAS R. DORTA, individually, MATIAS R. DORTA, P.A., a
Florida for Profit Corporation, GONZALO R. DORTA, P.A., a Florida for
   Profit Corporation, GONZALO R. DORTA, P.A., a Florida for Profit
Corporation d/b/a DORTA LAW, VALORES GLOBALES, S.A., an Entity
 Organized under the Laws of the British Virgin Islands, MARGARITA
 ALLISON, individually, MELINDA MORRICE, individually, GILBERTO
 ARIAS, individually, ISABEL MARIA CLARK, individually, ROBERT
  CLARK, individually, ALEXANDER CLARK, individually, DELANDA
            CLARK, individually, and CASSANDRA CLARK,
                                Appellees.

                             No. 4D16-4020

                           [January 11, 2018]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Gregory M. Keyser, Judge; L.T. Case No. 2014-CA-015318
AD.

   Michael J. Napoleone, Gerald F. Richman and Brett L. Goldblatt of
Richman Greer, P.A., West Palm Beach, for appellants.

  Matias R. Dorta of Dorta Law, Coral Gables, and Brett R. Bloch of
Shendell & Pollock, P.L., Boca Raton, for appellees Valores Globales,
Madelaine Arias, as Personal Representative of the Estate of Hilda Piza
Lucom, Matias R. Dorta, Matias R. Dorta, P.A., and Gonzalo R. Dorta, P.A.,
d/b/a Dorta Law.

    Sean M. Lebowitz of Gutter Chaves Josepher Rubin Forman Fleisher
Miller P.A., Boca Raton, for appellee Lawrence J. Miller, as Court
Appointed Curator.

   R. Lee McElroy, IV of Downey & McElroy, P.A., Palm Beach Gardens,
for appellee Margarita Allinson.

PER CURIAM.

   Affirmed.

GROSS, FORST and KUNTZ, JJ., concur.

                           *           *   *

   Not final until disposition of timely filed motion for rehearing.




                                       2